department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division february contact person identification_number telephone number employer_identification_number number release date uniform issues list numbers legend c m fund t state date date date x dear this responds to your letter in which you request rulings on the application of part ii of subchapter_f of chapter subtitle a irc and subchapter_a of chapter subtitle d to the transaction described below you and the fund are two philanthropic entities maintained by the family of was involved in many philanthropic projects during his lifetime a legacy which 's lineal_descendants and their families the family have adopted and continue you are a state nonprofit corporation that has been determined by the internal_revenue_service the service to be exempt from federal_income_tax as an organization described in sec_501 c and to be classified as a private_foundation under sec_509 you have members all of whom are lineal_descendants of l2 you have ten trustees each of whom is either a lineal descendant ofdollar_figure or a spouse of such lineal descendant the fund was created under and is governed by state law the fund is a charitable_trust that is not exempt from taxation under sec_501 but that pursuant to sec_4947 is treated as an organization described in sec_501 c for purposes of sec_507 through and for purposes of chapter sec_4940 et seq currently the two trustees of the fund are c a member of the dollar_figure family and a member of your board_of trustees and m the fund's trust agreement provides in part that the income and principal of the fund are to be used solely and exclusively for certain enumerated charitable purposes and that those purposes are to be carried on in whole or in substantial part within the state of state the trust agreement provides that the trustees of the fund shall use the trust assets and the income therefrom or make available to others for the specified charitable purposes such amounts of income from or principal of the fund as they shall be directed by a distribution committee of four persons to be appointed annually two by you and two by the trustee s of the fund all of the members of the distribution committee are lineal_descendants of as of date the fund had an excess qualifying_distribution carryover within the meaning of sec_4942 and sec_53_4942_a_-3 e of approximately dollar_figure you and the fund have determined that the charitable objectives of both would be better served by combining the two entities and that the fund should transfer its assets to you in the transaction described below the transaction the business objectives of the transaction are i ii iii iv to establish for current and futuredollar_figure family members a uniform governance structure to coordinate oversight and decision making over charitable grant making activities of the fund and you to define the portion of the assets of the fund to be permanently restricted for charitable purposes that are carried on within state as permitted by state law to improve access to investment opportunities achieve greater diversification and coordinate the investment policy and process to monitor investment results for the combined assets of the fund and you and to achieve operational efficiencies for tax reporting accounting grant applications and grant making and coordination of staff activities to implement the transaction you and the fund have entered into an agreement of transfer dated date to provide for the transfer of all of the assets of the fund to you pursuant to this agreement the transfer of the fund's assets to you is conditioned upon the satisfaction of the following three transfer conditions i that you shall have amended your articles of incorporation to clarify that you are legally permitted to use the assets that the fund intends to transfer to you for the charitable purposes set out in the trust agreement ii iii that you shall have amended your code of regulations to provide for two separate distribution committees to advise your board_of trustees concerning the use of the assets to be transferred by the fund to you and that you shall have received a ruling from the service with respect to the transaction to the effect that you will be treated under sec_507 and sec_1_507-3 i as the continuation of the fund for purposes of chapter of the code and under the agreement of transfer you are obligated to provide written notice to the fund of the completion of the transfer conditions the notice of completion the agreement of transfer provides that upon the later of date or your delivery to the fund of the notice of completion the effective time of transfer the fund will transfer all of its assets the transferred assets to you and you shall assume all of the obligations the continuing obligations of the fund which shall include but not be limited to any outstanding pledge commitment or other obligation arising as the result of an authorized act of the fund including but not limited to fees payable to the trustees of the fund pursuant to the agreement of transfer you agree to indemnify defend and hold harmless each of c and m in their respective capacity as a trustee of the fund to the greatest extent permitted by applicable law including but not limited to chapter of the code and the treasury regulations promulgated thereunder from and against all expenses including reasonable attorney's_fees judgments and amounts paid in settlement that are actually and reasonably incurred by the indemnified party that arise out of or are attributable to the execution or the performance of the agreement the indemnification obligations your obligation to satisfy the continuing obligations and the indemnification obligations shall not exceed in the aggregate the sum of the value of the transferred assets at the effective time of transfer less the value of any transferred assets that are transferred to the fund after the effective time of transfer and less any costs fees including reasonable attorneys' fees and expenses_incurred by you which are directly attributable to the continuing obligations or the indemnification obligations provided that your obligation to satisfy an indemnification obligation at any time and from time to time shall be subordinate to your obligations to satisfy the continuing obligations that are known or may be reasonably estimated at such time the agreement of transfer further provides that subject_to any continuing obligation you shall account for the transferred assets as two separate funds initially equal in value to be known as and r the charitable purposes of the fund and the amendments to your articles of incorporation and code of regulations shall constitute permanent restrictions on the use and governance of and i- in addition will be permanently restricted to charitable purposes that are carried on within state however these permanent restrictions shall not require you to maintain the transferred assets as an endowment fund under state law and you shall be free to use as much or all of the income and principal of or i subject_to the restrictions stated in the agreement of transfer as you shall determine pursuant to the agreement of transfer within ten days after the effective time of transfer you and the fund shall provide written notice to the state attorney_general that the fund has transferred the transferred assets to you the agreement of transfer provides that you will not distribute funds from i for charitable purposes that are carried on outside of state until the earlier of i receipt by the fund and you of a written approval of the terms of the agreement of transfer from the state attorney_general or ii in the absence of such approval then the latter of a the expiration of such two-year or extended period provided above or b if a proceeding is filed by the state attorney_general with respect to the transaction prior to the expiration of such period then the date of the final resolution of such proceeding by written_agreement of you and the fund and the state attorney_general or a non-appealable order of a state court pursuant to a proceeding initiated by the state attorney_general the review period the agreement of transfer also provides that the fund shall provide the service with written notice of intent to terminate its status as a private_foundation promptly after the expiration of the review period unless otherwise provided by the written_agreement of the fund you and the state attorney_general or an order of court pursuant to an action initiated by the state attorney_general during the review period in the agreement of transfer the fund has represented to you that there is no grant made by the fund for which you will be required to exercise expenditure_responsibility under 494s finally you represent that as of the date of the agreement of transfer and at the effective time of transfer a all of your members and all of the members of your board_of trustees are and will be members of the family one of the trustees of the fund is and will be a member_of_the_family and a member of your board_of trustees and all of the members of the fund's distribution committee are and will be members of the family members of yours and members of your board_of trustees b the fund and you are and will be effectively controlled within the meaning of sec_1 s07-3 a i and 482-1a a directly or indirectly by the same persons rulings requested you have requested the following rulings the transfer of the assets of the fund to you in the transaction will constitute a significant disposition of assets to a private_foundation as described in sec_1 s07 -3 c and will constitute a transfer of assets by a private_foundation to another private_foundation described in s07 b the transfer of the assets of the fund to you in the transaction will not result in the termination of the fund's treatment as a private_foundation and will not result in the fund being subject_to the tax imposed by s07 c pursuant to s07 b you will not be treated as a newly-created organization you will succeed to all of the tax_attributes and characteristics of the fund described in sec_1_507-3 and assuming that the fund and you are effectively controlled within the meaning of sec_1_482-1a directly or indirectly by the same persons you will be treated as if you were the fund for purposes of chapter and sec_507 through pursuant to sec_1_507-3 and revrul_78_387 you may reduce the amount of your required distributions under sec_4942 by the amount of the fund's excess qualifying_distribution carryover the transfer of the assets of the fund to you in the transaction will not give rise to any net_investment_income under sec_4940 the transfer of the assets of the fund to you in the transaction will not constitute an act of self-dealing under sec_4941 by the fund you or any foundation managers as defined in sec_4946 b of you or the fund the transfer of the assets of the fund to you in the transaction will not constitute a jeopardizing investment within the meaning of sec_4944 the transfer of the assets of the fund to you in the transaction will not constitute a taxable_expenditure under sec_4945 and the fund will not be required to exercise any expenditure_responsibility under sec_4945 with respect to any assets transferred by the fund to you any transfer of your assets to a trustee of the fund in satisfaction of the indemnification obligations will not constitute an act of self-dealing under sec_4941 or a taxable_expenditure under sec_4945 i r c sec_501 a exempts from taxation under subtitle a an organization described in subsection c sec_501 c describes organizations that are organized and operated exclusively for charitable and other specified exempt purposes sec_507 provides that except as provided in subsection b the status of any organization as a private_foundation shall be terminated only if it notifies the secretary of its intent to accomplish such termination or with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and the secretary notifies such organization that it is liable for the tax imposed by subsection c and either such organization pays the tax or any portion not abated under subsection g or the entire amount of such tax is abated under subsection g sec_507 provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization lrc sec_507 imposes a tax on each terminating private_foundation equal to the lesser_of the aggregate tax_benefit resulting from the sec_501 c status of such foundation and the value of the net assets of such foundation sec_509 provides that the term private_foundation means a domestic or foreign organization described in sec_501 c other than an organization described in paragraphs through sec_4940 imposes on each private_foundation which is exempt from taxation under sec_501 for the taxable_year with respect to the carrying on of its activities a tax equal to two percent of the net_investment_income of the foundation for the taxable_year lr c sec_4940 imposes on each private_foundation which is not exempt from taxation under sec_501 a for the taxable_year with respect to the carrying on of its activities a tax equal to the amount if any by which the sum of a the tax imposed under subsection a computed as if such subsection applied to such private_foundation for the taxable_year plus the amount of the tax which would have been imposed under sec_511 for the taxable_year if such private_foundation had been exempt from taxation under sec_501 a exceeds the tax imposed under subtitle a on such private_foundation for the taxable_year sec_4941 imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 d a provides that the term self-dealing means any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person sec_4941 d e provides that the term self-dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation lrc sec_4941 d a provides that the transfer of real or personal_property by a disqualified_person to a private_foundation shall be treated as a sale_or_exchange if the property is subject_to a mortgage or similar lien which the foundation assumes or if it is subject_to a mortgage or similar lien which a disqualified_person placed on the property within the 10-year period ending on the date of the transfer lrc sec_4942 imposes a tax on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year sec_4942 provides that the term undistributed_income means with respect to any private_foundation for any taxable_year as of any time the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 provides that the term qualifying_distribution means any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or disqualified persons with respect to the foundation except as provided in paragraph or ii a private_foundation which is not an operating_foundation as described in subsection j except as provided in paragraph lrc sec_4942 provides that the term qualifying_distribution includes a contribution to a sec_501 c organization described in paragraph a i or ii if a not later than the close of the first taxable_year after its taxable_year in which such contribution is received such organization makes a distribution equal to the amount of such contribution and such distribution is a qualifying_distribution within the meaning of paragraph or without regard to this paragraph which is treated under subsection h as a distribution out of corpus or would be so treated if such sec_501 c organization were a private_foundation which is not an operating_foundation and the private_foundation making the contribution obtains adequate_records or other_sufficient_evidence from such organization showing that the qualifying_distribution described in subparagraph a has been made by such organization i r c sec_4942 provides that if for the taxable years in the adjustment period for which an organization is a private_foundation a the aggregate qualifying distributions treated under subsection h as made out of the undistributed_income for such taxable_year or as made out of corpus except to the' extent subsection g with respect to the recipient private_foundation or sec_170 applies during such taxable years exceed the distributable amounts for such taxable years determined without regard to this subsection then for purposes of this section other than subsection h the distributable_amount for the taxable_year shall be reduced by an amount equal to such excess lr c sec_4942 provides that for purposes of paragraph with respect to any taxable_year of a private_foundation the taxable years in the adjustment period are the taxable years not exceeding five preceding the taxable_year lrc sec_4944 imposes a tax on any amount invested by a private_foundation in a manner that jeopardizes the carrying out of any of the foundation's charitable purposes sec_4945 imposes a tax on each taxable_expenditure of a private_foundation as defined in subsection d lrc sec_4945 provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to a private non-operating foundation unless the grantor foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h i rc 494s d s provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 lrc 494s h provides that the expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary lrc sec_4946 provides that for purposes of subchapter_a of chapter sec_4940 through the term disqualified_person means with respect to a private_foundation a person who is a foundation_manager within the meaning of subsection b lrc sec_4946 provides that the term foundation_manager means with respect to any private_foundation an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation sec_4947 provides that for purposes of part ii of subchapter_f of chapter other than s08 a b and c and for purposes of chapter a_trust which is not exempt from taxation under s01 a all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and for which a deduction was allowed under sec_170 sec_545 sec_642 sec_2055 sec_2106 or sec_2 sec_22 or the corresponding provisions of prior_law shall be treated as an organization described in sec_501 c sec_1_482-1 a a provides that the term controlled includes any kind of control direct or indirect whether legally enforceable and however exercisable or exercised it is the reality of the control which is decisive not its form or the mode of its exercise sec_1 s07-1 b provides that in order to terminate its private_foundation_status under s07 a an organization must submit a statement to the service of its intent to terminate its private_foundation_status under s07 a such statement must set forth in detail the computation and amount of tax imposed under s07 c unless the organization requests abatement of such tax pursuant to s07 g full payment of such tax must be made at the time the statement is filed under s07 a sec_1 s07-1 b provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in s07 b and _ s07-3 c such transferor foundation will not have terminated its private_foundation_status under s07 a sec_1 s07-1 b provides that neither a transfer of all the assets of a private_foundation nor a significant disposition of assets as defined in sec_1 s07-3 c by a private_foundation shall be deemed to result in a termination of the transferor private_foundation under s07 a unless the transferor private_foundation elects to terminate pursuant to s07 a or s07 a is applicable sec_1 s07 -3 a provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization including a significant disposition of assets to one or more private_foundations within the meaning of paragraph c the transferee organization shall not be treated as a newly created organization rather the transferee organization shall be treated as possessing those attributes and characteristics of the transferor organization which are described in subparagraphs and of this paragraph sec_1 s07-3 a i provides that a transferee organization to which this paragraph a applies shall succeed to the aggregate tax_benefit of the transferor organization in an amount equal to the amount of such aggregate tax_benefit multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer fair_market_value shall be determined as of the time of the transfer sec_1 s07-3 a provides that for purposes of s07 d in the event of a transfer of assets described in s07 b any person who is a substantial_contributor within the meaning of s07 d with respect to the transferor foundation shall be treated as a substantial_contributor with respect to the transferee foundation regardless of whether such person meets the dollar_figures ooo-two percent test with respect to the transferee organization at any time sec_1 s07-3 a provides that if a private_foundation incurs liability for one or more of the taxes imposed under chapter or any penalty resulting therefrom prior to or as a result of making a transfer of assets described in s07 b to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1 s07-3 a s provides that except as provided in subparagraph of this paragraph a private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a s07 b transfer of all or part of its net assets to another private_foundation such transfer shall itself be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 however where the transferor has disposed of all of its assets the recordkeeping requirements of sec_4942 shall not apply during any period in which it has no assets such requirements are applicable for any taxable_year other than a taxable_year during which the transferor has no assets sec_1 s07-3 a provides that if a private_foundation transfers all of its net assets to one or more private_foundations that are effectively controlled within the meaning of sec_1 1a a directly or indirectly by the same person or persons that effectively controlled the transferor private_foundation for purposes of chapter sec_4940 et seq and part ii of subchapter_f of chapter of the code s07 through s09 such a transferee private_foundation shall be treated as if it were the transferor sec_1_507-3 provides that a transfer of assets is described in sec_507 if it is made by a private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization for purposes of sec_507 the terms other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 c provides that the term significant disposition of assets to one or more private_foundations includes any disposition or series of related dispositions by a private_foundation to one or more private_foundations of percent or more of the fair_market_value of the net assets of the transferor foundation at the beginning of the taxable_year in which the transfers occur sec_1_507-3 provides that unless a private_foundation voluntarily gives notice pursuant to sec_507 a transfer of assets described in sec_507 b will not constitute a termination of the transferor's private_foundation_status under sec_507 a sec_1 b provides that private_foundations which make transfers described in sec_507 are not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable sec_53_4940-1 b provides that the excise_tax imposed under sec_4940 on private_foundations which are not exempt from taxation under sec_501 a is equal to i the amount if any by which the sum of a the tax on net_investment_income imposed under sec_4940 computed as if such private_foundation were exempt from taxation under sec_501 and described in sec_501 c for the taxable_year plus the amount of the tax which would have been imposed under sec_511 for such taxable_year if such private_foundation had been exempt from taxation under sec_501 a exceeds ii the tax imposed under subtitle a on such private_foundation for the taxable_year sec_53 d -2 a provides that a mortgage or similar lien shall include but is not limited to deeds of trust and vendor's liens but shall not include any other lien if such lien is insignificant in relation to the fair_market_value of the property transferred sec_53 d -2 f provides that the transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation shall constitute an act of self dealing if a private_foundation makes a grant or other payment which satisfies the legal_obligation of a disqualified_person such grant or payment shall ordinarily constitute an act of self-dealing sec_53 d -3 c provides generally that under sec_4941 d e the payment of compensation and the payment or reimbursement of expenses including reasonable advances for expenses anticipated in the immediate future by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt_purpose of the private_foundation shall not be an act of self dealing if such compensation or payment or reimbursement is not excessive for the determination of whether compensation is excessive see sec_1_162-7 sec_53_4942_a_-3 provides that if in any taxable_year for which an organization is subject_to the initial excise_tax imposed by sec_4942 there is created an excess of qualifying distributions as determined under subparagraph of this paragraph such excess may be used to reduce distributable amounts in any taxable_year of the adjustment period as defined in subparagraph of this paragraph sec_53_4942_a_-3 provides generally that an excess of qualifying distributions is created if i the total qualifying distributions treated as made out of the undistributed_income for such taxable_year or as made out of corpus with respect to such taxable_year exceeds ii the distributable_amount for such taxable_year sec_53_4942_a_-3 provides that the taxable years of the adjustment period are the five taxable years immediately following the taxable_year in which the excess of qualifying distributions is created sec_53_4945-6 provides that reasonable expenses to carry out charitable purposes ordinarily will not be treated as taxable_expenditures sec_53_4946-1 a provides that for purposes of sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 c other than an organization described in sec_509 sec_53_4947-1 a provides that sec_4947 subjects trusts which are not exempt from taxation under sec_501 a all or part of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 c and which have amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 to the same requirements and restrictions as are imposed on private_foundations the basic purpose of sec_4947 is to prevent these trusts from being used to avoid the requirements and restrictions applicable to private_foundations sec_53_4947-1 b provides that a charitable_trust within the meaning of sec_4947 is a_trust which is not exempt from taxation under sec_501 a all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 a charitable_trust as defined in this paragraph shall be treated as an organization described in sec_501 c and if it is determined under sec_509 that the trust is a private_foundation then part ii of subchapter_f of chapter of the code other than sec_508 b and c and chapter shall apply to the trust however the charitable_trust is not treated as an organization described in sec_501 c for purposes of exemption from taxation under sec_501 thus the trust is subject_to the excise_tax on its investment_income under sec_4940 rather than the tax imposed by sec_4940 revrul_78_387 1978_2_cb_270 concerns a private_foundation m that has a carryover of excess qualifying distributions as described in sec_4942 and sec_53 a e m transfers all of its net assets to private_foundation n in a transfer qualifying under sec_507 m is controlled within the meaning of sec_1_482-1a by the same persons who control n because m and n are controlled by the same persons n is treated as if it were m pursuant to sec_1_507-3 accordingly for purposes of determining n's distribution_requirements under sec_4942 it is held that n may reduce its distributable_amount by the excess qualifying distributions carryover of m revrul_2002_28 2002_1_cb_941 holds when a private_foundation transfers all of its assets to one or more private_foundations in a transfer described in sec_507 the transfers do not give rise to net_investment_income and are not subject_to tax under sec_4940 the transferee foundations may use their proportionate share of any excess sec_4940 tax paid_by the transferor to offset the transferees' sec_4940 tax_liability when a private_foundation transfers all of its assets to one or more private_foundations in a transfer described in sec_507 the transfers do not constitute qualifying distributions of the transferor foundation under sec_4942 the transferee foundations assume their proportionate share of the transferor foundation's undistributed_income under sec_4942 and reduce their own distributable_amount for purposes of sec_4942 by their proportionate share of the transferor's excess qualifying distributions under sec_4942 when a private_foundation transfers all of its assets to one or more private_foundations in a transfer described in sec_507 the transfers do not constitute investments for purposes of sec_4944 and consequently do not constitute investments jeopardizing the transferor foundation's exempt purposes and are not subject_to tax under sec_4944 when a private_foundation transfers all of its assets to one or more private_foundations effectively controlled by the same persons that effectively control the transferor the transferee foundation is treated as the transferor foundation rather than as a recipient of an expenditure_responsibility grant therefore there are no expenditure_responsibility requirements that must be exercised under sec_4945 or h with respect to the transfers to the transferee foundation the transferor foundation is required to exercise expenditure_responsibility over the transferor's outstanding grants until it disposes of all of its assets thereafter during any period in which the transferor foundation has no assets the transferor foundation is not required to exercise expenditure_responsibility over any outstanding grants however the transferor foundation must still meet the sec_4945 reporting requirements for the outstanding grants for the year in which the transfer was made analysis issue whether the transfer of assets of the fund to you in the transaction will constitute a significant disposition of assets to a private_foundation as described in sec_1_507-3 and will constitute a transfer of assets by a private_foundation to another private_foundation described in sec_507 by reason of sec_4947 and sec_53_4947-1 the fund is treated as an organization described in sec_501 c for purposes of sec_507 and sec_509 as determined under sec_509 the fund is a private_foundation consequently part ii of subchapter_f of chapter of the code other than sec_508 b and c and chapter shall apply to the fund including the provisions of sec_507 sec_507 applies to the transfer of the assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization sec_1_507-3 provides that the terms other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income the term significant disposition of assets to one or more private_foundations is defined by sec_1_507-3 as any disposition or series of dispositions where the aggregate value transferred i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year the transaction will result in the fund transferring percent of its assets to you a private_foundation for no consideration hence the transfer is a significant disposition of assets that qualifies as a transfer described in sec_507 issue whether the transfer of the assets of the fund to you in the transaction would result in the termination of the fund's treatment as a private_foundation or would result in the fund being subject_to the tax imposed by sec_507 sec_1_507-1 b provides that in order for a private_foundation to terminate its private_foundation_status under sec_507 it must submit a statement to the service of its intent to terminate its private_foundation_status under sec_507 sec_1_507-1 b provides that when a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 such transferor foundation will not have terminated its private_foundation_status under sec_507 in addition sec_1_507-1 b provides that neither a transfer of all the assets of a private_foundation nor a significant disposition of assets by a private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 unless the transferor private_foundation elects to terminate pursuant to sec_507 furthermore sec_1_507-3 provides that unless a private_foundation voluntarily gives notice pursuant to sec_507 a transfer of assets described in sec_507 will not constitute termination of the transferor's private_foundation_status under sec_507 finally sec_1 -4 b provides that a private_foundation that makes a transfer described in sec_507 is not subject_to the tax imposed under sec_507 with respect to such transfer unless the provisions of sec_507 become applicable as explained under issue above the transfer will constitute a significant disposition of assets described in sec_507 the fund will not provide the service with written notice of intent to terminate its status as a private_foundation until the expiration of the review period described in the agreement of transfer which is after the effective time of transfer therefore the transfer would not terminate the fund's private_foundation_status under sec_507 or subject the fund to the tax imposed under sec_507 issue sec_3 and whether pursuant to sec_507 you will not be treated as a newly-created organization whether you will succeed to the all of the tax_attributes and characteristics of the fund described in sec_1_507-3 and when a private_foundation makes a transfer described in sec_507 the transferee foundation is not treated as a newly created organization under sec_1_507-3 since the transfer is a transfer described in sec_507 you will not be treated as a newly created organization in the case of a significant disposition of assets from one or more private_foundations within the meaning of sec_507 the transferee organization shall be treated as possessing those attributes and characteristics of the transferor organization which are described in subparagraphs and of sec_1_507-3 accordingly you will be treated as possessing those attributes and characteristics of the fund that are described in sec_1 -3 a and issue assuming the fund and you are effectively controlled within the meaning of sec_1_482-1a directly or indirectly by the same persons whether you will be treated as if you were the fund for purposes of chapter and sec_1_507-3 provides that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1a directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation for purposes of chapter sec_4940 et seq and sec_507 through such a transferee private_foundation shall be treated as if it were the transferor you represent that at the effective time of transfer the fund and you will be effectively controlled within the meaning of sec_1_482-1a directly or indirectly by the same persons therefore after the transfer you will be treated as if you were the fund for purposes of chapter and sec_507 through issue whether pursuant to sec_1_507-3 you may reduce the amount ofyour required distributions under sec_4942 by the amount of the fund's excess qualifying_distribution carryover sec_4942 generally imposes a tax on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year sec_4942 defines undistributed_income for any taxable_year as the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made out of such distributable_amount for such taxable_year sec_4942 defines qualifying_distribution generally as any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 but a qualifying_distribution does not include a contribution to an organization controlled directly or indirectly by the foundation or by one or more disqualified persons with respect to the foundation sec_1_507-3 provides that except as provided in sec_1_507-3 a private_foundation making a transfer described in sec_507 must satisfy its distribution_requirements under sec_4942 for the taxable_year in which the transfer is made it further provides that the transfer will count as a distribution in satisfaction of the transferor foundation's distribution requirement under sec_4942 subject_to the provisions of sec_4942 sec_4942 provides that a distribution from one private_foundation to another private_foundation where both foundations are effectively controlled by the same persons will not be treated as a qualifying_distribution of the transferor foundation for purposes of sec_4942 except to the extent that the transferee foundation makes one or more distributions that would be qualifying distributions under sec_4942 prior to the close of the transferee's first tax_year following the tax_year in which it received the transfer and the distributions are treated as being made out of corpus revrul_78_387 and revrul_2002_28 hold that where by reason of sec_1 -3 a i a transferee private_foundation is treated as though it were the transferor for purposes of sec_4942 a transfer to the transferee foundation is not treated as a qualifying_distribution of the transferor foundation rather the transferee foundation assumes all obligations with respect to the transferor's undistributed_income within the meaning of sec_4942 if any and reduces its own distributable_amount under sec_4942 by the transferor foundation's excess qualifying distributions under sec_4942 as explained under issue above by reason of sec_1_507-3 you would be treated as if you were the fund for purposes of chapter including sec_4942 accordingly the transfer would not be treated as a qualifying_distribution of the fund rather you would assume the fund's obligations with respect to its undistributed_income within the meaning of sec_4942 if any and you would reduce your own distributable_amount under sec_4942 by the fund's excess qualifying_distribution carryover under sec_4942 issue whether the transfer of the assets of the fund to you in the transaction would give rise to any net_investment_income under sec_4940 by reason of sec_4947 and sec_53_4947-1 b the fund is treated as an organization described in sec_501 c for purposes of sec_507 and sec_509 as determined under sec_509 the fund is a private_foundation and thus subject_to the provisions of chapter including sec_4940 sec_4940 imposes a tax on a private foundation's net_investment_income for the taxable_year sec_53_4947-1 b provides that a charitable_trust defined in sec_4947 is not treated as an organization described in sec_501 c for purposes of exemption from taxation under sec_501 a and thus is subject_to the excise_tax on its investment_income under sec_4940 rather than the tax imposed by sec_4940 sec_4940 imposes a tax on private_foundations which are not exempt from taxation under sec_501 a including charitable trusts described in sec_4947 the amount of tax is equal to the amount if any by which the sum of the tax imposed under sec_4940 computed as if the foundation were exempt plus the amount of tax which would have been imposed under sec_511 if the foundation were exempt exceeds the tax imposed on the organization under subtitle a the foundation must therefore compute the amount of tax for which it would have been liable had it been an exempt foundation revrul_2002_28 holds that when a private_foundation transfers all of its assets to one or more private_foundations in a transfer described in s07 b the transfers do not constitute investments of the transferor and therefore do not give rise to net_investment_income subject_to tax under sec_4940 as explained under issue above the transfer of all of the fund's net assets to you is a transfer described in s07 b therefore such transfer would not constitute an investment of the fund and would not give rise to net_investment_income subject_to tax under sec_4940 or b issue whether the transfer of the assets of the fund to you in the transaction would constitute an act of self-dealing under sec_4941 of the code by the fund you or any foundations managers as defined in sec_4946 of you or the fund by reason of sec_4947 and sec_53_4947-1 b the fund is treated as an organization described in sec_501 c for purposes of sec_507 and sec_509 as determined under sec_509 the fund is a private_foundation and thus subject_to the provisions of chapter including sec_4941 sec_4941 a imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 and sec_1 s07-3 a determine whether the transfer will constitute an act of self-dealing between a private_foundation and its disqualified persons as defined in sec_4946 under sec_53_4946-1 a a disqualified_person for purposes of sec_4941 does not include organizations that are exempt under sec_501 c since the assets of the fund will be transferred to you an organization exempt under sec_501 c by reason of sec_53_4946-1 a the transfer would not be a transfer to a disqualified_person for purposes of sec_4941 hence the transfer will not constitute an act of self-dealing under sec_4941 issue whether the transfer of the assets of the fund to you in the transaction would constitute a jeopardizing investment within the meaning of sec_4944 by reason of sec_4947 and sec_53_4947-1 b the fund is treated as an organization described in sec_501 c for purposes of sec_507 and sec_509 as determined under sec_509 the fund is a private_foundation and thus subject_to the provisions of chapter including sec_4944 sec_4944 imposes an excise_tax on any amount invested by a private_foundation in a manner that jeopardizes the carrying out of the foundation's exempt purposes rev_rul holds that where a private_foundation transfers all of its assets and liabilities to another private_foundation the transfer does not constitute an investment for purposes of sec_4944 since the fund an organization treated as a private_foundation for purposes of sec_4944 will transfer all of its assets and liabilities to you a private_foundation the transfer will not constitute an investment for purposes of sec_4944 and thus will not be subject_to tax under sec_4944 therefore the transfer would not constitute a jeopardizing investment within the meaning of sec_4944 issue whether the transfer of the assets of the fund to you in the transaction would constitute a taxable_expenditure under sec_4945 and whether the fund would be required to exercise any expenditure_responsibility under sec_4945 with respect to any assets transfer by the fund to you by reason of sec_4947 and sec_53_4947-1 b the fund is treated as an organization described in sec_501 c for purposes of sec_507 and sec_509 as determined under sec_509 the fund is a private_foundation and thus subject_to the provisions of chapter including sec_4945 sec_4945 imposes a tax on any taxable_expenditure sec_4945 provides that the term taxable_expenditure includes any amount_paid or incurred as a grant to a private non operating_foundation unless the grantor foundation exercises expenditure responsibitity with respect to such grant in accordance with sec_4945 revrul_2002_28 holds that where by reason of sec_1 -3 a i a transferee foundation is treated as though it were the transferor foundation for purposes of sec_4945 the transferee foundation is not treated as the recipient of an expenditure_responsibility grant and no expenditure_responsibility requirements must be exercised under sec_4945 or h with respect to the transfer to the transferee foundation as explained under issue above by reason of sec_1_507-3 you would be treated as if you were the fund for purposes of chapter including sec_4945 consequently the transfer would not be considered a taxable_expenditure under sec_4945 and there would be no expenditure_responsibility requirements to be exercised by the fund under sec_4945 or h with respect to the transfer issue whether any transfer of your assets to a trustee of the fund in satisfaction of the indemnification obligations would constitute an act of self-dealing under sec_4941 or a taxable_expenditure under sec_4945 pursuant to the agreement of transfer you have agreed to the indemnification obligations which consist of obligations to indemnify defend and hold harmless each of the trustees of the fund le c and m to the greatest extent permitted by applicable law including the provisions of chapter of the code and the treasury regulations promulgated thereunder from and against all expenses including reasonable attorney's_fees judgments and amounts paid in settlement that are actually and reasonably incurred by the trustees that arise out of or are attributable to the execution or the performance of the agreement of transfer while mis a trustee of the fund it is not a trustee of yours and is not otherwise a foundation_manager or disqualified_person with respect to you consequently the transfer of your assets to m in satisfaction of the indemnification obligations would not be an act of self-dealing between a private_foundation and a disqualified_person within the meaning of sec_4941 on the other hand c as one of your trustees and hence a foundation_manager within the meaning of sec_4946 is a disqualified_person with respect to you thus unless an exception applies a transfer of your assets to c would constitute self-dealing under sec_4941 d e and sec_53 d -2 f you represent that under both state statutes and case law the trustees of the fund are entitled to repayment out of fund property for expenses including reasonable attorney's_fees judgments and amounts paid in settlement that are actually and reasonably incurred in the execution or performance of the agreement of transfer further you represent that under state law the trustees of the fund would have an equitable lien on fund property as against the fund's beneficiaries for expenses including reasonable attorney's_fees judgments and amounts paid in settlement that are actually and reasonably incurred in the execution or performance of the agreement of transfer by entering into the agreement of transfer you have notice of and have agreed to as a matter of contract law an equitable lien on the transferred assets you have also represented that any indemnification by you of a trustee of the fund in satisfaction of the indemnification obligations will be made only in compliance with applicable law including the provisions of chapter since the agreement of transfer merely restates and clarifies the terms of the trustees' equitable lien any payment made in satisfaction of the indemnification obligations will not involve a transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation within the meaning of sec_4941 e and sec_53 d -2 f moreover the indemnification obligations do not constitute a mortgage or similar lien on the transferred assets within the meaning of sec_4941 d a although the indemnification obligations constitute a lien on the transferred assets in the ordinary sense of the term the term mortgage or similar lien generally involves a volitional act by a disqualified_person in placing the lien on the property whereas the equitable lien arises by operation of law in addition sec_53 d -2 a provides that the term similar lien shall not include a lien that is insignificant in relation to the fair_market_value of the property transferred in this case the lien has no monetary value associated with it other than a speculative or negligible actuarial value similarly any payments made in satisfaction of the indemnification obligations will not constitute expenditures of charitable purposes within the meaning of sec_4945 they will instead be considered necessary administrative expenses to carry out charitable purposes within the meaning of sec_53_4945-6 conclusion in light of the foregoing we rule as follows the transfer of the assets of the fund to you in the transaction will constitute a significant disposition of assets to one or more private_foundations within the meaning of sec_1 s07-3 c and will constitute a transfer of assets by a private_foundation to another private_foundation described in s07 b the transfer of the assets of the fund to you in the transaction will not result in the termination of the fund's treatment as a private_foundation and will not result in the fund being subject_to the tax imposed by s07 c pursuant to s07 b you will not be treated as a newly-created organization you will succeed to all of the tax_attributes and characteristics of the fund described in sec_1 s07-3 a and s assuming that the fund and you are effectively controlled within the meaning of sec_1_482-1a by the same persons at the effective time of transfer you will be treated as if you were the fund for purposes of chapter and s07 through s09 pursuant to sec_1 s07-3 a i and revrul_78_387 you may reduce the amount of your required distributions under sec_4942 by the amount of the fund's excess qualifying_distribution carryover the transfer of the assets of the fund to you in the transaction will not give rise to any net_investment_income under sec_4940 the transfer of the assets of the fund to you in the transaction will not constitute an act of self-dealing under sec_4941 by the fund you or any foundation managers as defined in sec_4946 b of you or the fund the transfer of the assets of the fund to you in the transaction will not constitute a jeopardizing investment within the meaning of sec_4944 the transfer of the assets of the fund to you in the transaction will not constitute a taxable_expenditure under 494s and the fund will not be required to exercise any expenditure_responsibility under 494s h with respect to any assets transferred by the fund to you any transfer of your assets to a trustee of the fund in satisfaction of the indemnification obligations will not constitute an act of self-dealing under sec_4941 or a taxable_expenditure under 494s this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_611 k of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely steven b grodnitzky manager exempt_organizations technical group enclosure notice
